Per Curiam,
The only specification of error is, that the court below erred in allowing an appeal nunc pro tunc. A suit had been commenced against the defendant before the magistrate of court No. 9, of the city of Philadelphia, to recover the penalty of $100 prescribed by the act of 1885, for the sale of oleomargarine. The magistrate gave judgment for the commonwealth on July 6, 1891. On Aug. 4, 1891, the court below granted a rule for an appeal nunc pro tunc, which rule was subsequently made absolute. We do not think an appeal lies to this court in such cases, and we can only consider this case upon the certiorari. The record merely shows the allowance of the appeal, without the reasons which influenced the court below in making the order. As such order was the exercise of the recognized equity power of the court, we find no ground of reversal.
Affirmed.